UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1293



STEPHANIE MANNE TSHIBONGE,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-246-646)


Submitted:   October 22, 2003              Decided:   December 1, 2003


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Dismissed in part and denied in part by unpublished per curiam
opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Ernesto
H. Molina, Jr., Senior Litigation Counsel, Jason S. Patil, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephanie   Manne   Tshibonge,   a   native   and   citizen   of   the

Democratic Republic of Congo, petitions for review of an order of

the Board of Immigration Appeals (Board).          The order denied her

motion to reopen and reconsider the Board’s dismissal of her appeal

from the Immigration Judge’s (IJ) order denying her applications

for asylum, withholding of removal, and for relief under the

Convention Against Torture.

     Tshibonge first raises several challenges to the summary

affirmance procedure employed by the Board in its initial decision,

dated November 18, 2002, affirming the decision of the Immigration

Judge without opinion pursuant to 8 C.F.R. § 1003.1(a)(7) (2003).

As Tshibonge did not file a timely petition for review of that

decision, we are without jurisdiction to consider her claims.           See

8 U.S.C. § 1252(b)(1) (2000); Stone v. INS, 514 U.S. 386, 394, 405

(1995).

     Tshibonge next disputes the Board’s decision denying relief on

her motion to reconsider.     We have reviewed the record and the

Board’s order of February 11, 2003, and find that the Board did not

abuse its discretion in denying the motion.              See 8 C.F.R. §

1003.2(a) (2003).   To the extent that Tshibonge seeks to challenge

the IJ’s determination that her asylum application is untimely and

she failed to establish extraordinary circumstances excusing the




                                  2
late filing, we find we are without jurisdiction to consider such

a claim.   See 8 U.S.C. § 1158(a)(3) (2000).

     Accordingly, we dismiss in part and deny in part the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                              DISMISSED IN PART AND DENIED IN PART




                                 3